Opinion issued April 18, 2013




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-12-00948-CV
                            ———————————
         MEMORIAL HERMANN HOSPITAL SYSTEM, Appellant
                                         V.
                          GLORIA RAMOS, Appellee



                    On Appeal from the 281st District Court
                             Harris County, Texas
                       Trial Court Case No. 2011-35745



                          MEMORANDUM OPINION

      Appellant, Memorial Hermann Hospital System (“MHHS”), has filed a

motion to dismiss its appeal, indicating that the parties have settled the underlying

dispute, and appellee, Gloria Ramos, agrees to the dismissal. See TEX. R. APP. P.
10.3(a)(2), 42.1(a)(1). Appellant further states that both parties have agreed to

bear their own attorney’s fees and costs of appeal. See TEX. R. APP. P. 42.1(d).

No opinion has issued. See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant MHHS’s motion and dismiss the appeal, with costs

taxed against the party who incurred the same. See TEX. R. APP. P. 42.1(a)(1), (d).

                                  PER CURIAM


Panel consists of Justices Jennings, Bland, and Massengale.




                                         2